Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-3, 6-10 and 12-22 in the reply filed on June 24th, 2022 is acknowledged. The traversal is on the ground(s) that “Since Claims 1 and 24 involve a single general inventive concept and comply with the regulation of the unity of invention, they can be searched and examined together. Accordingly, withdrawal of the restriction requirement is respectfully requested”. This is not found persuasive because Group I (i.e., device) and Group II (i.e., method) has different classes/subclasses; therefore, field of search (for example, searching different classes/subclasses or employing different search queries) are also difference. Thus, the search and examination of Groups I and II can impose a serious burden on the examiner.  The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 04/26/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention of Group II, claim 24 has been withdrawn from consideration.  Claims 1-3, 6-10, 12-22 and 24 are pending.
Action on merits of Group I, claims 1-3, 6-10 and 12-22 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December, 28th, 2020, April 20th, 2021, November 17th, 2021, February 11th, 2022, April 25th, 2022 and June 30th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 07/31/2020 are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 
35 USC § 112(f)/sixth paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “
the driving transistor … is configured to control a driving current…”; and “a first electrode of the first transistor … is configured to write a data signal to the control electrode of the driving transistor in response to a first scan signal; a first electrode of the second transistor … is configured to write the data signal to the control electrode of the driving transistor in response to a second scan signal…” as recited in claims 1 and 24. And “the third transistor … is configured to apply a first power supply voltage to the first electrode of the driving transistor in response to a light- emitting control signal…” as recited in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 6-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0293105, hereinafter as Wang ‘105) in view of You (US 2012/0091527, hereinafter as You ‘527) and Yamazaki (US 2017/0263783; hereinafter as Yama ‘783) as an evidence.
Regarding Claim 1, Wang ‘105 teaches a display device, comprising 
a base substrate (Fig. 7, (230); [0058]) and at least one pixel circuit (see para. [0042]) provided on the base substrate, wherein the pixel circuit comprises a driving transistor (Fig. 1, ( Td); [0044]), a first transistor (T1), and a second transistor (T2); the driving transistor comprises a control electrode (gate electrode; [0044]), a first electrode (see para. [0044]), and a second electrode (see para. [0044]), and is configured to control a driving current, flowing through the first electrode of the driving transistor and the second electrode of the driving transistor, for driving a light-emitting element (20; para. [0046] and [0050]) to emit light according to a voltage of the control electrode of the driving transistor; a first electrode of the first transistor is connected to the control electrode of the driving transistor (at point “a”), and is configured to write a data signal to the control electrode of the driving transistor in response to a first scan signal; a first electrode of the second transistor is connected to the control electrode of the driving transistor (at point “a”), and is configured to write the data signal to the control electrode of the driving transistor in response to a second scan signal.
Thus, Wang ‘105 is shown to teach all the features of the claim with the exception of explicitly the features: “the base substrate comprises a semiconductor body that can be doped, and a first conductive layer and a second conductive layer that are on the semiconductor body; the first transistor comprises a first doped region in contact with the first electrode of the first transistor, and a second doped region in contact with a second electrode of the first transistor, and the first doped region of the first transistor and the second doped region of the first transistor are spaced apart from each other, have a same doping type, and are both in the semiconductor body; the first transistor further comprises a drift doped region in contact with the first doped region, and the drift doped region of the first transistor and the second doped -3-region of the first transistor are spaced apart from each other, have a same doping type, and are both in the semiconductor body; an orthographic projection of a gate electrode of the first transistor on the base substrate partially overlaps with an orthographic projection of the drift doped region of the first transistor on the base substrate, and an orthographic projection of the first doped region of the first transistor on the base substrate is in the orthographic projection of the drift doped region of the first transistor on the base substrate; and a doping concentration of the drift doped region of the first transistor is smaller than a doping concentration of the first doped region of the first transistor”. 
However, You ‘527 teaches the base substrate (Fig. 2, (124); [0030]) comprises a semiconductor body that can be doped (122; [0030]), and a first conductive layer and a second conductive layer (102) that are on the semiconductor body; the first transistor comprises a first doped region (108) in contact with the first electrode (DRAIN electrode) of the first transistor, and a second doped region  (110) in contact with a second electrode (SOURCE electrode) of the first transistor, and the first doped region (108) of the first transistor and the second doped region (110) of the first transistor are spaced apart from each other (see Fig. 2), have a same doping type (N+ type), and are both in the semiconductor body; the first transistor further comprises a drift doped region (118) in contact with the first doped region (108), and the drift doped region (118) of the first transistor and the second doped -3-region (110) of the first transistor are spaced apart from each other (see Fig. 2), have a same doping type (n-type), and are both in the semiconductor body; an orthographic projection of a gate electrode (102) of the first transistor on the base substrate partially overlaps with an orthographic projection of the drift doped region (118) of the first transistor on the base substrate (124), and an orthographic projection of the first doped region (108) of the first transistor on the base substrate (124) is in the orthographic projection of the drift doped region (118) of the first transistor on the base substrate (124); and a doping concentration of the drift doped region (118) of the first transistor is smaller than a doping concentration of the first doped region (108) of the first transistor (see Fig. 2; [0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang ‘105 by having the base substrate comprises a semiconductor body that can be doped, and a first conductive layer and a second conductive layer that are on the semiconductor body; the first transistor comprises a first doped region in contact with the first electrode of the first transistor, and a second doped region in contact with a second electrode of the first transistor, and the first doped region of the first transistor and the second doped region of the first transistor are spaced apart from each other, have a same doping type, and are both in the semiconductor body; the first transistor further comprises a drift doped region in contact with the first doped region, and the drift doped region of the first transistor and the second doped -3-region of the first transistor are spaced apart from each other, have a same doping type, and are both in the semiconductor body; an orthographic projection of a gate electrode of the first transistor on the base substrate partially overlaps with an orthographic projection of the drift doped region of the first transistor on the base substrate, and an orthographic projection of the first doped region of the first transistor on the base substrate is in the orthographic projection of the drift doped region of the first transistor on the base substrate; and a doping concentration of the drift doped region of the first transistor is smaller than a doping concentration of the first doped region of the first transistor in order to 
provide an LDMOS transistor with good control of a thickness of a drain oxide, and without affecting a field oxide (see para. [0009]) as suggested by You ‘527.

    PNG
    media_image1.png
    272
    252
    media_image1.png
    Greyscale

                                    Fig. 1 (Wang ‘105)

    PNG
    media_image2.png
    283
    429
    media_image2.png
    Greyscale

                                Fig. 2 (You ‘257)

Regarding Claim 2, You ‘257 teaches a first insulating layer (104; [0030]) between the semiconductor body (122) and the first conductive layer (102); and the first insulating layer (104) comprises a first portion (FOX) close to the first doped region (108) of the first transistor, and comprises a second portion (GOX) away from the first doped region of the first transistor (see Fig. 2).  

Regarding Claim 3, You ‘257 teaches a first thickness of the first portion (FOX; [0032]) of the first insulating layer is greater than a second thickness of the second portion (GOX) of the first insulating layer, and the first thickness and the second thickness are in a direction perpendicular to the base substrate (see Fig. 2).  

Regarding Claim 6, You ‘257 teaches the first transistor is a P-type MOS transistor (see Fig. 7), and a doping type of the first doped region (708) of the first transistor is P-type; and the semiconductor body (626) is a bulk silicon with a doping type of P-type.

Regarding Claim 7, You ‘257 teaches the first doped region of the first transistor, the second doped region of the first transistor, and the drift doped region of the first transistor are in a first well in the semiconductor body, and a doping type of the first well is N-type (see Fig. 7); and the orthographic projection of the gate electrode (602) of the first transistor on the base substrate (626) is in an orthographic projection of the first well on the base substrate, and a portion, which is between the first doped region of the first transistor and the second doped region of the first transistor, of the first well constitutes a channel region (see para. [0056]) of the first transistor.  

Regarding Claim 8, You ‘257 teaches an auxiliary doped region (706; [0056]), a doping type of the auxiliary doped region of the first transistor is N-type, the auxiliary doped region of the first transistor is in contact with the second doped region (710) of the first transistor, the auxiliary doped region of the first transistor is electrically connected to the second electrode of the first transistor, and an orthographic projection of the auxiliary doped region of the first transistor on the base substrate is in the orthographic projection of the first well on the base substrate (see Fig. 7).  

	Regarding Claim 9, You ‘257 teaches the first transistor is an N-type MOS transistor, and a doping type of the first doped region (608; [0044]) of the first transistor is N-type (see Fig. 6); and the semiconductor body is a bulk silicon with a doping type of P-type (see Fig. 6).


Regarding Claim 10, You ‘257 teaches an auxiliary doped region (606; [0044]), a doping type of the auxiliary doped region of the first transistor is P-type, the auxiliary doped region of the first transistor is in contact with the second doped region of the first transistor, and the -5-auxiliary doped region is electrically connected to the second electrode of the first transistor (see Fig. 6).  

Regarding Claim 12, You ‘257 teaches a first doped region (608; [0044]) in contact with the first electrode of the second transistor (e.g. second transistor (916); see Fig. 9; para. [0061]), and comprises a second doped region (610; [0044]) in contact with a second electrode of the second transistor, and the first doped region of the second transistor and the second doped region of the second transistor are spaced apart from each other, have a same doping type (see Fig. 2).  
Further, it has been held to be within the general skill of a worker in the art to have
the first doped region of the second transistor and the second doped region of the second transistor are both in the semiconductor body on the basis of its suitability for the intended use as a matter of obvious design choice (as shown in Fig. 1B of Yamazaki (US 2017/0263783) as an evidence). In re Leshin, 125 USPQ 416.

Regarding Claim 13, You ‘257 teaches an auxiliary doped region (106; [0030]), the auxiliary doped region of the second transistor is in contact with the second doped region (110; [0030])  of the second transistor, the auxiliary doped region ()106) of the second transistor is electrically connected to the second electrode (or source electrode) of the second transistor, and a doping type of the auxiliary doped region (106) of the second transistor is opposite to a doping type of the second doped region (110) of the second transistor (see Fig. 2).  

Regarding Claim 14, You ‘257 teaches a doping type of the first doped region of the first transistor is opposite to a doping type of the first doped region of the second transistor (see para. [0061]; “The first transistor (914) may be a p-type LDMOS transistor, whereas the second transistor (916) may be an n-type LDMOS transistor”). It would obvious appear that a doping type of the first doped region of the first transistor (914) is opposite to a doping type of the first doped region of the second transistor (916).

Regarding Claim 15, You ‘257 teaches the first transistor (914) is a P-type MOS transistor, a doping type of the first doped region (708) of the first transistor is P-type, the second transistor (916) is an N-type MOS transistor, and a doping type of a first doped region (108) of the second transistor is N-type (see Fig. 2); -6-the semiconductor body is a bulk silicon with a doping type of P-type with a doping type of P-type; and the second transistor comprises the first doped region in contact with the first electrode (e.g. drain electrode) of the second transistor, and comprises a second doped region (110) in contact with a second electrode (e.g. source electrode) of the second transistor, and the first doped region (108) of the second transistor and the second doped region (110) of the second transistor are spaced apart from each other, have a same doping type, and are both in the semiconductor body.
	Further, it has been held to be within the general skill of a worker in the art to have
the first doped region of the second transistor and the second doped region of the second transistor are both in the semiconductor body on the basis of it suitability for the intended use as a matter of obvious design choice (as shown in Fig. 1B of Yamazaki (US 2017/0263783) as an evidence). In re Leshin, 125 USPQ 416.

Regarding Claim 16, You ‘257 teaches a drift doped region in contact with the first doped region of the second transistor, and the drift doped region (118) of the second transistor and the second doped region (110) of the second transistor are spaced apart from each other, have a same doping type, and are both in the semiconductor body (see Fig. 2); an orthographic projection of a gate electrode (102) of the second transistor on the base substrate partially overlaps with an orthographic projection of the drift doped region of the second transistor on the base substrate (see Fig. 6), and an orthographic projection of the first doped region of the second transistor on the base substrate is in an orthographic projection of the drift doped region of the second transistor on the base substrate (see Fig. 2); and a doping concentration of the drift doped region (118) of the second transistor is smaller than a doping concentration of the first doped region (108) of the second transistor.  

Regarding Claim 17, You ‘257 teaches the first doped region of the first transistor, the second doped region of the first transistor, and the drift doped region of the first transistor are in a first well in the semiconductor body, and a doping type of the first well is N-type (see Fig. 6); and the orthographic projection of the gate electrode of the first transistor on the base substrate is in an orthographic projection of the first well on the base substrate, and a portion, which is between the first doped region of the first transistor and the second doped region of the first transistor, of the first well constitutes a channel region of the first transistor.  

Regarding Claim 18, You ‘257 teaches an auxiliary doped region (706), a doping type of the auxiliary doped region of the first transistor is N-type, the auxiliary doped region of the first transistor is in contact with the second doped region (710) of the first transistor, the auxiliary doped region (706) of the first transistor is electrically connected to the second electrode of the first transistor, and an orthographic projection of the auxiliary doped region (706) of the first transistor on the base substrate is in the orthographic projection of the first well on the base substrate; and the second transistor (see para. [0061]) comprises an auxiliary doped region (606), a doping type of the auxiliary doped region (606) of the second transistor is P-type, the auxiliary doped region (606) of the second transistor is in contact with the second doped region (610) of the second transistor, and the auxiliary doped region of the second transistor is electrically connected to the second electrode of the second transistor (see Fig. 6).  

Regarding Claim 19, You ‘257 teaches a first insulating layer and a second insulating layer that are between the semiconductor body and the first conductive layer; the first insulating layer comprises a first portion (616) close to the first doped region (608) of the first transistor, and comprises a second portion (604) away from the first doped region of the first transistor; the second insulating layer comprises a first portion close to the first doped region of the second transistor, and comprises a second portion away from the first doped region of the second transistor (Fig. 9; [0061]; The first transistor (914) may be a p-type LDMOS transistor, whereas the second transistor (916) may be an n-type LDMOS transistor).

Regarding Claim 20, You ‘257 teaches a first thickness of the first portion (616) of the first insulating layer is greater than a second thickness of the second portion (604) of the first insulating layer, a third thickness of the first portion of the second insulating layer is greater than a fourth thickness of the second portion of the second insulating layer, and the -8-first thickness, the second thickness, the third thickness and the fourth thickness are in a direction perpendicular to the base substrate (see Figs. 6,7 and 9).  

Regarding Claim 21, Wang ‘105 teaches a third transistor (Tc), and the third transistor is connected to the first electrode of the driving transistor (Td), and is configured to apply a first power supply voltage to the first electrode of the driving transistor in response to a light- emitting control signal.  

Regarding Claim 22, You ‘257 teaches the base substrate is a P-type silicon base substrate (see Fig. 7), the first transistor is a P-type MOS transistor, and the second transistor is N-type MOS transistors (see Fig. 9; [0063]).
Wang ‘105 teaches the first/second/third transistor and the driving transistor (see Fig. 1).
Furthermore, it has been held to be within the general skill of a worker in the art to have
the first transistor is a P-type MOS transistor, and the second transistor, the third transistor, and the driving transistor are all N-type MOS transistors on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is obvious for one skilled in the art to arrive at the technical solution of claim 22 on the basis of Wang ‘105 and You ‘257 references in combination with common knowledge in the art. A person of ordinary skills in the art is motivated to have the first transistor is a P-type MOS transistor, and the second transistor, the third transistor, and the driving transistor are all N-type MOS transistors when this improving the performance of the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2018/0006149 A1)
Zhu et al. (US 2017/0301293 A1)
Kikuchi et al. (US 6897525 B1)
Kwon et al (US 5907173 B1).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829